DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 8, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (PGPUB: 20200085290) in view of DVEY-AHARON (PGPUB: 20200273164), and further in view of Peng (PGPUB: 20190180441).

Regarding claims 1 and 6, Wang teaches a structure map generation system for generating a structure map for retinal images, the structure map generation system comprising: 
a processor (see Fig. 3, item 11); and 
a memory communicatively coupled to the processor, wherein the memory stores the processor-executable instructions, which, on execution, causes the processor to:	receive one or more retinal images (see Fig. 4, paragraph 73, the obtained retinal fundus images may vary in resolution, retinal fundus area size); 
see Fig. 6, paragraph 93, features can be extracted from original retinal fundus images (a target retinal fundus image and a reference retinal fundus image)); 
identify one or more gradable retinal images among the one or more retinal images (see Fig. 1, paragraph 45, the artificial neural network and the artificial neural network system may further learn to determine the lesion types and to grade the lesions); 
identify one or more structure types in each of the identified one or more gradable retinal images (see Fig. 1, paragraph 45, the artificial neural network and the artificial neural network system may further learn to determine the lesion types and to grade the lesions. Common retinal fundus lesions include diabetic retinopathy (see FIG. 2(a)), hypertensive retinopathy and arteriosclerotic retinopathy (see FIG. 2(b)), age-related macular degeneration, retinal vein occlusion, retinal artery occlusion, high myopia retinal fundus lesions, and even cardiovascular diseases related retinal fundus lesions) using a Convolution Neural Network (CNN), wherein the CNN is trained to identify the one or more structure types (see Fig. 3, paragraph 55 and 85, the artificial neural network 10A according to this embodiment may be designed as a deep neural network. For example, the first neural network 12 and the second neural network 22 may adopt the structure of a deep neural network; the first neural network 12 and the second neural network 22 may both be designed as a convolutional neural network (CNN)) based on the one or more structures and information associated with pre-learnt structures in pre-stored gradable retinal images (see Fig. 3, paragraph 65, the screening capability of the artificial neural network can be improved by inputting the target retinal fundus image and the reference retinal fundus image separately to a first neural network and a second neural network respectively (that is, the target retinal fundus image is used as the first input in the first neural network, and the reference retinal fundus image as the second input in the second neural network, as shown in FIG. 3) to extract features of the retinal fundus images).
indicating the one or more structure types and one or more condition states using the CNN (see Fig. 3, paragraph 100 and 126, the outputs of the third neural network 14 may be values (percentages) between 0 and 1, and such values may each be interpreted as the probability of being classified into a particular category (lesion type). Then, the sum of the output values of the third neural network 14 is 1 (probability sum); the diagnostic device 40 may output a diagnosis result indicating the presence or absence of a disease. In other examples, the diagnostic device 40 may output a diagnosis result indicating the presence or absence of a disease and further a specific lesion type in the case of disease presence).
However, Wang does not expressly teach generate a structure map indicating the one or more structure types for each of the one or more gradable retinal images.
DVEY-AHARON teaches that for every retinal image, the structure of the blood vessel network is identified, mapped or extracted. Both the retinal image and the mapped structure are analyzed. The retinal image is analyzed to acquire data features. The mapped structure is also analyzed to compute, acquire or extract the blood vessel features (see paragraph 26).  

However, the combination does not expressly teach identify one or more retinal images using a Recurrent Neural Network (RNN) model.
Peng teaches that when the fundus image data includes a temporal sequence of fundus images, the fundus image processing machine learning model may be a recurrent neural network that is configured through training to, for each pixel in the most recent fundus image in the sequence, predict the color of the pixel at the particular future time. The system can use the predicted color values for the pixels to generate the predicted fundus image (see Fig. 7, paragraph 105).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by Peng for providing the fundus image processing machine learning model may be a recurrent neural network that is configured through training to, for each pixel in the most recent fundus image in the sequence, as identify one or more retinal images using a Recurrent Neural Network (RNN) model. Therefore, the combination would be able to provide a method or technique, such as a recurrent neural network, to analyze or process the medical 

Regarding claim 3 and 8. The method as claimed in claim 2, the combination teaches further comprises identifying degree of each of the one or more condition states in each of the one or more identified gradable retinal images based on number of structure types and the condition states in each of the one or more identified gradable retinal images (see Wang, Fig. 3, paragraph 100, for every retinal image, the structure of the blood vessel network is identified, mapped or extracted. Both the retinal image and the mapped structure are analyzed).  

Regarding claims 11 and 14, the combination teaches further comprises detecting presence of a structure type in the one or more gradable retinal images using the CNN prior to identifying the one or more structure types in each of the identified one or more gradable retinal images (see Wang, Fig. 3, paragraph 102, the probability values output by the third neural network 14 are used for making a final diagnostic conclusion. In some examples, the retinal fundus is determined to have a specific lesion with the highest probability value. For example, if the probability value is highest for "lesion-free", then the retinal fundus is determined to be lesion-free. If the probability value is highest for diabetic retinopathy, then the retinal fundus in the target image is determined to have diabetic retinopathy).  


s 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (PGPUB: 20200085290) in view of DVEY-AHARON (PGPUB: 20200273164), in view of Peng (PGPUB: 20190180441), and further in view of (US-PAT-NO: 10002311).

Regarding claims 12 and 15, the combination teaches wherein detecting the presence of the structure type in the one or more gradable retinal images comprises: 
generating one or more representation maps, using Representation Generation Maps (RGM) corresponding to one or more structure types in the one or more gradable retinal images (see Wang, Fig. 1, paragraph 45, the artificial neural network and the artificial neural network system may further learn to determine the lesion types and to grade the lesions; see DVEY-AHARON, paragraph 26, for every retinal image, the structure of the blood vessel network is identified, mapped or extracted. Both the retinal image and the mapped structure are analyzed. The retinal image is analyzed to acquire data features. The mapped structure is also analyzed to compute, acquire or extract the blood vessel features); 
performing concatenation of the generated representation maps (see Wang, Fig. 3); and 
converting the concatenated representation maps into probabilities, wherein the probability indicates presence of a structure type amongst the one or more structure types in the one or more gradable images (see Wang, Fig. 3, paragraph 102, the outputs of the third neural network 14 may be values (percentages) between 0 and 1, and such values may each be interpreted as the probability of being classified into a particular category (lesion type). Then, the sum of the output values of the third neural network 14 is 1 (probability sum)).
However, the combination does not expressly teach receiving, by the CNN, the one or more gradable retinal images from the RNN model. 
Garnavi teaches that Recurrent neural network model 216 models eye pattern sequences. The recurrent neural network model 216 models a search sequence followed by the expert ophthalmologist so that the model can be used to show a student or the like, what the best search strategy would be for a given new image. The expert search sequence is modeled using recurrent neural network architecture. FIG. 4 is a diagram illustrating recurrent neural network architecture used in modeling the expert search sequence. In one embodiment, the model that evaluates the likelihood that a sequence would be followed by an expert is built as follows. The system extracts the features of each image region traversed by the expert in sequence (X0, X1, . . . Xt, . . . ). These features are extracted using the convolutional neural network filters learned through image annotations (see Fig. 2-4, Col. 9, lines 43-58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by Garnavi for providing that the system extracts the features of each image region traversed by the expert in sequence (X0, X1, . . . , Xt, . . . ). These features are extracted using the convolutional neural network filters learned through image annotations, as receiving, by the CNN, the one or more gradable retinal images from the RNN model. Therefore, the combination of the teaching, suggestion, or motivation in the prior art would have led one of ordinary .


Allowable Subject Matter
Claims 13 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN JIA whose telephone number is (571)270-5536.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/XIN JIA/Primary Examiner, Art Unit 2667